DETAILED ACTION
Claims 1-16 and 18 are presented for examination.
Claim 17 is cancelled.
Claims 1-16 and 18 are amended.
This office action is in response to amendment submitted on 04-JAN-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Claim Objections
Applicant’s arguments with respect to the Objection of Claims 1-16 and 18 have been fully considered and are persuasive per amendment correcting all the objections.  The objection of Claims 1-16 and 18 has been withdrawn. 

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive per amendment correcting the rejections.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

pressure wavefield variables” found throughout the claim. Therefore, the “pressure wavefield variables” cannot be extracted, stored, computing, stored, copying, and mapped as claimed. The reference is further deficient in the process of the order of retrieving, computing, and copying for an off-chip global memory, as claimed.  The last paragraph on pg. 11 and the first paragraph of pg. 12 are the only specifics of how the memory is allocated using cuda, which lack the specifics of the claim.
Wang et al., “CuQ-RTM: A CUDA-based code package for stable and efficient Q-compensated reverse time migration” [2019] teaches a method specifically issuing CUDA with RTM called CuQ-RTM (Abstract). The reference teaches the mapping using CUDA and a GPU (F7 left col ¶1) but does not contain the specifics of the memory resource or the texture memory. The reference does further contain details of the time steps (F7 left col ¶3 / Table 2), but lacks the detail generating, storing, retrieving, user-defined maximum, computing, and repeating the wavefields in these time steps. It is noted the wavefield equation is count on pg. F3 eqn. 5.
Ke at al., “AN EFFICIENT WAVEFIELD SIMULATION AND RECONSTRUCTION METHOD FOR LEAST-SQUARES REVERSE TIME MIGRATION” [2018] teaches a method for simulation of a wave field using RTM and LSRTM (abstract). In the LSRTM 
 Tan et al., “Reducing the computer memory requirement for 3D reverse-time migration with a boundary-wavefield extrapolation method” [2014] teaches a method using 3D RTM (Abstract) and teaches the pressure wave field (S187 left col ¶1).  Further, the time intervals and grid spacing along the grid points (S187 eqn 6) resembles several elements of dependent claim 18. However, the reference lacks in the computation acceleration using a GPU.
Foreign reference CN104570080A [2015] (by the same assignee) teaches the acceleration of the CPU using CUDA for seismic data (abstract). However, the references lacks the further detail of storing the time-step, inputting/storing user defined maximums, and the computing the wave propagation algorithm using the method.
Alwon, U.S. Patent Application Publication teaches a method incorporating the pressure wavefield using seismic sensors [0060]/[0064] and proposes an optional use of CUDA using tensorflow for acceleration [0125], however, no further details are provided on the implementation on the hardware acceleration.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 11 (with the difference between the independent claims being the difference receiver wavefield locations), specifically 

storing a source time wavelet, source points, and a modeled grid, having source gridpoints placed at arbitrary locations, using an acoustic wave velocity model in 3D coordinates, to a memory resource on a central processing unit; 
retrieving the modeled grid, from the memory resource by the central processing unit; 
extracting pressure wavefield variables with arbitrary source gridpoint positions, from the retrieved modeled grid by the central processing unit; 
storing the extracted pressure wavefield variables with arbitrary source gridpoint positions, to the memory resource on the central processing unit; 
computing effective source gridpoint positions for the stored pressure wavefield variables with arbitrary gridpoint positions, by the central processing unit; 
storing the computed effective source gridpoint positions for the pressure wavefield variables to the memory resource on the central processing unit; 
copying the stored effective source gridpoint positions for the pressure wavefield variables from the memory resource on the central processing unit, to an off-chip global memory resource located on a graphics processing unit from, using a CUDA copy application programming interface; 
mapping the off-chip global memory resource of the graphic processing unit, to a texture memory resource of the graphics processing unit; 
generating an initial time-step value by the graphics processing unit; 
storing the generated initial time-step value to the off-chip global memory resource of the graphics processing unit; 
inputting to the graphics processing a user-defined maximum time-step value to the graphics processing unit; 
storing the inputted user-defined maximum time-step value to the off-chip global memory resource of the graphics processing unit; 
retrieving the initial time-step value, and the user-defined maximum time-step value from the off-chip global memory resource of the graphics processing unit; 
computing by the graphics processing unit, a wave propagation algorithm, using the copied effective source gridpoint positions for the pressure wavefield variables, at every inputted time-step value, between the retrieved initial time-step value and the user-defined maximum time-step value; 
repeating the step of computing a wave propagation algorithm by the graphics processing unit, until the last inputted time-step value is equal to the user-defined maximum time-step value; 
loading by the graphics processing unit, a new grid having new source gridpoints for the pressure wavefield variables at effective positions from each computed wave propagation algorithm; 
copying from the graphics processing unit, to the central processing unit, the new grid having new source gridpoints for the pressure wavefield variables at effective positions from each computed wave propagation algorithm, using the CUDA copy application programming interface; and 
storing to the memory resource of the central processing unit, the copied new grid having new source gridpoints for the pressure wavefield variables at effective positions from each computed wave propagation algorithm.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 and 18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146